AO 245B (CASDRev. 08/ 14) Judgment in a Petty Criminal Case


                                   UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                              V.                                    (For Offenses Committed On or After November I, 1987)
                Jesus VALENCIA-JACOBO
                                                                       Case Number:

                                                                    MARINA LILLIAN
                                                                    Defendant ' s Attorney
REGISTRATION NO.               90226298
                                                                                                                JAN 11 2020                      jl
The Defendant:                                                                                     CL ;:! ,-.J,-:::
                                                                                                              -      ···- ·•- · -- ------•
                                                                                                                  , ~ ·o ,_. ; ,:_~ , '.
                                                                                                                                             .\\J IA
                                                                                                                                             _
                                                                                                SOUTHH, h ,_._>IS l r ,' '..• - ~ • ,·
IZI pleaded guilty to count(s)      1 and 2 OF THE SUPERSEDING MISDEMEA                              .INFORMA+IQN . ... --                       TY


D   was found guilty on count(s)
    after a nlea of not 1miltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                  Nature of Offense                                                                            Number(s)
18 USC 3                         ACCESSORY AFTER THE FACT TO IMPROPER ENTRY                                                      1-2
                                 BY AN ALIEN (MISDEMEANOR)




     The defendant is sentenced is provided on page 2 of this judgment


D    The defendant has been found not guilty on count(s)

IZI Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

IZI Assessment : WAIVED


IZI No fine                  • Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                    HON.      W G. SCHOPLER
                                                                    UNITED STATES MAGISTRATE JUDGE


                                                                                                                         19CR5030-AGS
;.

     DEFENDANT:                Jesus VALENCIA-JACOBO                                                   Judgment - Page 2 of 2
     CASE NUMBER:              19CR5030-AGS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     3 MONTHS TOTAL (3 MONTHS FOR EACH COUNT, CONCURRENT)




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:

           •     at
                      --------- A.M.                              on
                                                                       ------------------
           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

           Defendant deli vered on                                           to

     at                                       , with a certified copy of this judgment.
          ------------


                                                                       UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR5030-AGS
